 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ANTHONY BREAUX,                                No. 2:93-cv-0570 JAM DB
12                        Petitioner,                      DEATH PENALTY CASE
13           v.
14    WARDEN, San Quentin State Prison,                    ORDER
15                        Respondent.
16

17          In an order filed July 26, 2017, the court set out a pre-evidentiary hearing and evidentiary

18   hearing schedule. (ECF No. 304.) The evidentiary hearing is currently scheduled to commence

19   on April 1, 2019. It has come to the court’s attention that neither party has filed a final witness

20   list with the court. Those lists were due on December 31, 2018. (Id. at 2.) However, due to

21   conflicts in the court’s calendar, the court must reschedule the evidentiary hearing.

22          Accordingly, IT IS HEREBY ORDERED as follows:

23          1. The evidentiary hearing set to commence April 1, 2019 is removed from the court’s

24                calendar.

25          2. Within twenty days of the date of this order, petitioner’s counsel shall contact

26                Courtroom Deputy Pete Buzo at (916) 930-4128 and opposing counsel to determine

27                new dates for the evidentiary hearing.

28   ////
                                                           1
 1            3. After an evidentiary hearing date is set, petitioner’s counsel shall confer with

 2                 respondent’s counsel to propose a schedule for the remaining pre-evidentiary hearing

 3                 matters, including: (a) filing final witness lists, (b) filing exhibit lists, (c) meeting

 4                 regarding any possible stipulations, and (d) filing any pre-hearing motions.

 5            4. By February 28, 2019, the parties shall file a joint proposed schedule for these

 6                 remaining pre-evidentiary hearing matters.

 7   Dated: January 9, 2019

 8

 9

10

11

12

13

14

15

16   DLB:9
     DLB1/orders.capital/breaux evi hrg eot.or
17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
